Citation Nr: 1603568	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1991.  He died in June 2009.  The Appellant is his surviving spouse and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This matter was previously before the Board and was remanded in July 2015.  The Appellant appeared at a hearing before the undersigned Veterans Law Judge in December 2015.  

Prior to his death, in October 2008, the Veteran communicated an intent to pursue a claim for a higher disability rating for his service-connected duodenal ulcer.  This claim was pending at the time of his death, having never been adjudicated by the agency of original jurisdiction (AOJ).  As the Appellant has been found to be an appropriate substitute for such claims, the claim is referred to the AOJ for appropriate action.  38 C.F.R. § 3.1010(f)(3).  


FINDINGS OF FACT

1.  A May 2005 Board decision denied service connection for lung cancer on the basis that there was no evidence of a nexus to service.  The decision is final.

2.  The Veteran filed a claim to reopen in February 2007, which was denied by the RO in January 2008.  The Veteran perfected a timely appeal of that decision in June 2008.  

3.  The Veteran died in June 2009, prior to the promulgation of a decision by the Board as to the merits of his appeal.  The Appellant filed a timely motion to substitute for the Veteran for purposes of processing the appeal to its completion.

4.  In November 2011, the RO determined that the Appellant is an appropriate substitute for the Veteran.  

5.  The evidence received since the May 2005 Board decision to deny service connection for lung cancer is cumulative and redundant of evidence already of record; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2005 Board decision that denied service connection for lung cancer is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has not been submitted, and the claim of service connection for lung cancer is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in a timely February 2007 letter.

VA has obtained all relevant VA and non-VA records that are pertinent to the appeal.  No outstanding records have been identified.  

A VA medical examination was not provided in connection with the claim.  However, new and material evidence in support of the claim has not been presented or secured.  Under these circumstances, a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met.

Analysis

The Veteran filed a claim for service connection for lung cancer in February 2003.  In June 2003, the RO denied the claim because there was no evidence of lung cancer in service; no indication that a malignant tumor manifested within the first post-service year; no indication of exposure to dioxin-containing herbicides; and no continuity of symptomatology since service.  
The Veteran perfected a timely appeal; however, the Board denied the claim in May 2005.  The Board's decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).  

The Veteran filed the instant claim in February 2007.  After the claim was denied in January 2008, he perfected a timely appeal.  Regrettably, the Veteran died in June 2009, before the Board issued a decision in the matter; the Appellant, his surviving spouse, has been deemed an appropriate substitute for the Veteran in carrying on the appeal.

If a claim of entitlement to service connection has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence considered in the May 2005 Board decision consisted of the Veteran's service treatment records; his post-service treatment records for lung cancer; a September 2004 VA medical opinion finding that the Veteran's lung cancer is not related to a lung granuloma that was first identified in service, or to an in-service spontaneous pneumothorax;  and the Veteran's own assertions that his lung cancer first manifested in service.  

Evidence submitted since May 2005 includes VA treatment records documenting the Veteran's treatment for lung cancer through June 2009.  The Veteran also submitted treatise evidence in January 2007.  Two of the articles address situations in which granulomas are mistaken for lung cancer.  The remaining two articles concern with the appropriate evaluation of lung nodules.  Both the Veteran and the Appellant also testified that the granuloma and spontaneous pneumothorax were early manifestations of lung cancer.  

While some of these records are "new" because they were not previously submitted, neither the Veteran nor the Appellant has proffered probative evidence linking the Veteran's lung cancer to his service.  The newly received VA medical records do not address the etiology of the Veteran's lung cancer.  The treatise evidence actually undermines the assertions that the Veteran's lung cancer first manifested during service, since two of the articles indicate that granulomas are often misdiagnosed as lung cancer.  The remaining two articles are not relevant to the appeal, as they are concerned with the mechanics of evaluating lung nodules.  

Both the Veteran and the Appellant testified that the episodes of lung disease identified during service were, in fact, early manifestations of lung cancer. This evidence is not new, as it was previously considered in the May 2005 Board decision.  Additionally, the opinions fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, they are not material to the claim, as they do not have a reasonable possibility of substantiating the claim.



In summary, the Board finds that new and material evidence has not been received.  Reopening the claim of service connection for lung cancer is not warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having not been received, the claim of service connection for lung cancer is not reopened, and the appeal is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


